DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-11, and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hen (NPL: “JUWL: Third dimension for touch devices” with corresponding videos JUWL Interactive Hologram HD and CeBIT-Highlight JUWL).
Regarding claim 1, Hen teaches a hologram display system comprising:

    PNG
    media_image1.png
    731
    1287
    media_image1.png
    Greyscale
a hologram apparatus including a sheet folded along preformed creases into a frustum structure configured to be actuated between a compressed state and an uncompressed state, the frustum structure having a base section and a top section connected by four side sections, the frustum structure, in the compressed state, having a height that is less than the height of the frustum structure in the uncompressed state (See screenshots: JUWL Interactive Hologram Hd, 0:10-0:21; “JUWL is currently 
    PNG
    media_image2.png
    812
    1276
    media_image2.png
    Greyscale
available in three different variants: from a simple punch variant to an interactive pop-up solution”); and
instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to:

    PNG
    media_image3.png
    815
    1290
    media_image3.png
    Greyscale
receive, from a server, holographic interactive content that is related to the hologram apparatus, the holographic interactive content including second instructions that specify how an appearance of the holographic interactive content is to change based on user interaction (JUWL Interactive Hologram HD);
display, on a screen of the consumer device, the holographic interactive content (See screenshot below: JUWL Interactive Hologram Hd, 0:25-1:07),

    PNG
    media_image4.png
    729
    1287
    media_image4.png
    Greyscale
detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See screenshot below: JUWL Interactive Hologram Hd, 0:25-1:07), and
change an appearance of at least a portion of the holographic interactive content based on the detected interaction as specified by the second instructions, the change in appearance corresponding to at least one of rotating, panning, zooming in/out, enlarging, or changing colors of the at least the portion of the holographic interactive content. (See screenshots: JUWL Interactive Hologram Hd, 0:25-1:07; JUWL Interactive Hologram HD: “Moving the pyramid on the touchscreen allows the user to interact with the hologram in real time. Adapt color, shape, size and more”).

    PNG
    media_image5.png
    718
    1278
    media_image5.png
    Greyscale
Regarding claim 3, Hen teaches the hologram display system of Claim 1, as above.
Hen further teaches additional first instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website of the server to display the holographic interactive content in a web browser; or access the server to display the holographic interactive content in a media player or an application (See screenshot below: JUWL Interactive Hologram Hd, 0:25-1:07; CeBIT-Highlight JUWL, translated: “Juwl consists of a specific pyramid with interactive sensors in the base and specific software that we developed. The software is web-based, which means that no extra program needs to be downloaded. It works on any touch device and in any browser”).
Regarding claim 4, Hen teaches the hologram display system of Claim 3, as above.
Hen further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional first instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the server using the electronic address (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07; CeBIT-Highlight JUWL, translated: “Juwl consists of a specific pyramid with interactive sensors in the base and specific software that we developed. The software is web-based, which means that no extra program needs to be downloaded. It works on any touch device and in any browser”).
Regarding claim 5, Hen teaches the hologram display system of Claim 1, as above.

    PNG
    media_image6.png
    771
    1286
    media_image6.png
    Greyscale
Hen further teaches that the detection of the interaction is via capacitance sensing of the screen of the consumer device (CeBIT highlight JUWL: Third dimension for touch devices: “JUWL expands every touch device into a 360° interactive hologram illusion”; CeBIT-Highlight JUWL, translated: “Juwl consists of a specific pyramid with interactive sensors in the base and specific software that we developed. The software is web-based, which means that no extra program needs to be downloaded. It works on any touch device and in any browser”).
Regarding claim 6, Hen teaches the hologram display system of Claim 5, as above.
Hen further teaches that the capacitance sensing is related to interaction with the mobile hologram apparatus (CeBIT highlight JUWL: Third dimension for touch devices: “JUWL expands every touch device into a 360° interactive hologram illusion”; CeBIT-Highlight JUWL, translated: “Juwl consists of a specific pyramid with interactive sensors in the base and specific software that we developed. The software is web-based, which means that no extra program needs to be downloaded. It works on any touch device and in any browser””).
Regarding claim 7, Hen teaches the hologram display system of Claim 5, as above.
Hen further teaches that the capacitance sensing is related to interaction with the screen of the consumer device (CeBIT highlight JUWL: Third dimension for touch devices: “JUWL expands every touch device into a 360° interactive hologram illusion”; CeBIT-Highlight JUWL, translated: “Juwl consists of a specific pyramid with interactive sensors in the base and specific software that we developed. The software is web-based, which means that no extra program needs to be downloaded. It works on any touch device and in any browser”).
Regarding claim 8, Hen teaches the hologram display system of Claim 5, as above.
Hen further teaches that the detection of the interaction is via image recognition performed using a camera of the consumer device (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 9, Hen teaches the hologram display system of Claim 1, as above.
Hen further teaches that the instructions specify how the holographic interactive content is to be changed based on the detected interaction (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 10, Hen teaches the hologram display system of Claim 9, as above.
Hen further teaches that the second instructions further cause the consumer device to navigate to a webpage based on the detected interaction with the holographic interactive content (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 11, Hen teaches the hologram display system of Claim 9, as above.
Hen further teaches that the instructions cause a play of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 21, Hen teaches the hologram display system of Claim 1, as above.
Hen further teaches that the first instructions are configured to cause the consumer device to display alignment markers on the screen at a location where the hologram apparatus is to be placed (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 22, Hen teaches the hologram display system of Claim 1, as above.
Hen further teaches that the first instructions are configured to cause the consumer device to: track the interaction with the at least one of the holographic interactive content or the hologram apparatus; and transmit at least one message to the server indicative of the tracked interaction (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 23, Hen teaches the hologram display system of Claim 22, as above.
Hen further teaches that the tracked interaction includes at least one of a number of times the holographic interactive content was viewed, a date/time the holographic interactive content was viewed, a type of the interaction, or an indication that the holographic interactive content was used to navigate to a corresponding webpage (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07, with particular attention to 0:55).
Regarding claim 24, Hen teaches a hologram display system comprising:
a hologram apparatus including a frustum structure having a base section and a top section connected by at least three side sections (See screenshot above: JUWL Interactive Hologram Hd, 0:10-0:21; “JUWL is currently available in three different variants: from a simple punch variant to an interactive pop-up solution”); and
first instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to:
receive, from a server, holographic interactive content that is related to the hologram apparatus, the holographic interactive content including second instructions that specify how an appearance of the holographic interactive content is to change based on user interaction (JUWL Interactive Hologram HD; Interactive Hologram: “Web access: For a low-threshold access we designed a web application that can be opened up in any browser”);
display, on a screen of the consumer device, the holographic interactive content (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “The 360° holographic illusion is created through the reflection of the device in the pyramids surface”),
detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”), and
change an appearance of at least a portion of the holographic interactive content based on the detected interaction as specified by the second instructions, the change in appearance corresponding to at least one of rotating, panning, zooming in/out, enlarging, or changing colors of the at least the portion of the holographic interactive content (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; JUWL Interactive Hologram HD: “Moving the pyramid on the touchscreen allows the user to interact with the hologram in real time. Adapt color, shape, size and more”).
Regarding claim 25, Hen teaches the hologram display system of Claim 24, as above.
Hen further teaches additional first instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website of the server to display the holographic interactive content in a web browser; or access the server to display the holographic interactive content in a media player or an application (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07, with particular attention to 0:55).
Regarding claim 26, Hen teaches the hologram display system of Claim 25, as above.
Hen further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional first instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the server using the electronic address (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07, with particular attention to 0:55).
Regarding claim 27, Hen teaches the hologram display system of Claim 24, as above.
Hen further teaches that the detection of the interaction is via capacitance sensing of the screen of the consumer device (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 28, Hen teaches the hologram display system of Claim 24, as above.
Hen further teaches that the second instructions further cause the consumer device to navigate to a webpage based on the detected interaction with the holographic interactive content (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07, with particular attention to 0:55).
Regarding claim 29, Hen teaches the hologram display system of Claim 24, as above.
Hen further teaches that the second instructions further cause a progression of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Claim(s) 1, 3-11, and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JUWL (NPL: “Interactive Hologram” and JUWL Interactive Hologram Hd).
Regarding claim 1, JUWL teaches a hologram display system comprising:
a hologram apparatus including a sheet folded along preformed creases into a frustum structure configured to be actuated between a compressed state and an uncompressed state, the frustum structure having a base section and a top section connected by four side sections, the frustum structure, in the compressed state, having a height that is less than the height of the frustum structure in the uncompressed state (See screenshots above: JUWL Interactive Hologram Hd, 0:10-0:21; “PopUp - interactive / foldable”); and
first instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to:
receive, from a server, holographic interactive content that is related to the hologram apparatus, the holographic interactive content including second instructions that specify how an appearance of the holographic interactive content is to change based on user interaction (JUWL Interactive Hologram HD; Interactive Hologram: “Web access: For a low-threshold access we designed a web application that can be opened up in any browser”);
display, on a screen of the consumer device, the holographic interactive content (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “The 360° holographic illusion is created through the reflection of the device in the pyramids surface”),
detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”), and
change an appearance of at least a portion of the holographic interactive content based on the detected interaction as specified by the second instructions, the change in appearance corresponding to at least one of rotating, panning, zooming in/out, enlarging, or changing colors of the at least the portion of the holographic interactive content (JUWL Interactive Hologram HD: “Moving the pyramid on the touchscreen allows the user to interact with the hologram in real time. Adapt color, shape, size and more”; Interactive Hologram: “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 3, JUWL teaches the hologram display system of Claim 1, as above.
JUWL further teaches additional first instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website of the server to display the holographic interactive content in a web browser; or access the server to display the holographic interactive content in a media player or an application (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 4, JUWL teaches the hologram display system of Claim 3, as above.
JUWL further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the server using the electronic address (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 5, JUWL teaches the hologram display system of Claim 1, as above.
JUWL further teaches that the detection of the interaction is via capacitance sensing of the screen of the consumer device (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 6, JUWL teaches the hologram display system of Claim 5, as above.
JUWL further teaches that the capacitance sensing is related to interaction with the mobile hologram apparatus (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 7, JUWL teaches the hologram display system of Claim 5, as above.
JUWL further teaches that the capacitance sensing is related to interaction with the screen of the consumer device (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 8, JUWL teaches the hologram display system of Claim 5, as above.
JUWL further teaches that the detection of the interaction is via image recognition performed using a camera of the consumer device (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 9, JUWL teaches the hologram display system of Claim 1, as above.
JUWL further teaches that the instructions specify how the holographic interactive content is to be changed based on detected interaction (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 10, JUWL teaches the hologram display system of Claim 9, as above.
JUWL further teaches that the second instructions further cause the consumer device to navigate to a webpage based on the detected interaction with the holographic interactive content (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07, with particular attention to 0:55).
Regarding claim 11, JUWL teaches the hologram display system of Claim 9, as above.
JUWL further teaches that the second instructions further cause a progression of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Regarding claim 21, JUWL teaches the hologram display system of Claim 1, as above.
JUWL further teaches that the first instructions are configured to cause the consumer device to display alignment markers on the screen at a location where the hologram apparatus is to be placed (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 22, JUWL teaches the hologram display system of Claim 1, as above.
JUWL further teaches that the first instructions are configured to cause the consumer device to: track the interaction with the at least one of the holographic interactive content or the hologram apparatus; and transmit at least one message to the server indicative of the tracked interaction (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 23, JUWL teaches the hologram display system of Claim 22, as above.
JUWL further teaches that the tracked interaction includes at least one of a number of times the holographic interactive content was viewed, a date/time the holographic interactive content was viewed, a type of the interaction, or an indication that the holographic interactive content was used to navigate to a corresponding webpage (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07, with particular attention to 0:55).
Regarding claim 24, JUWL teaches a hologram display system comprising:
a hologram apparatus including a frustum structure having a base section and a top section connected by at least three side sections (See screenshots above: JUWL Interactive Hologram Hd, 0:10-0:21; “PopUp - interactive / foldable”); and
first instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to:
receive, from a server, holographic interactive content that is related to the hologram apparatus, the holographic interactive content including second instructions that specify how an appearance of the holographic interactive content is to change based on user interaction (JUWL Interactive Hologram HD; Interactive Hologram: “Web access: For a low-threshold access we designed a web application that can be opened up in any browser”);
display, on a screen of the consumer device, the holographic interactive content (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “The 360° holographic illusion is created through the reflection of the device in the pyramids surface”),
detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”), and
change an appearance of at least a portion of the holographic interactive content based on the detected interaction as specified by the second instructions, the change in appearance corresponding to at least one of rotating, panning, zooming in/out, enlarging, or changing colors of the at least the portion of the holographic interactive content (JUWL Interactive Hologram HD: “Moving the pyramid on the touchscreen allows the user to interact with the hologram in real time. Adapt color, shape, size and more”; Interactive Hologram: “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 25, JUWL teaches the hologram display system of Claim 24, as above.
JUWL further teaches additional first instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website of the server to display the holographic interactive content in a web browser; or access the server to display the holographic interactive content in a media player or an application (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07, with particular attention to 0:55).
Regarding claim 26, JUWL teaches the hologram display system of Claim 25, as above.
JUWL further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional first instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the server using the electronic address (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07, with particular attention to 0:55).
Regarding claim 27, JUWL teaches the hologram display system of Claim 24, as above.
JUWL further teaches that the detection of the interaction is via capacitance sensing of the screen of the consumer device (See screenshot above: JUWL Interactive Hologram Hd, 0:25-1:07; “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.”).
Regarding claim 28, JUWL teaches the hologram display system of Claim 24, as above.
JUWL further teaches that the second instructions further cause the consumer device to navigate to a webpage based on the detected interaction with the holographic interactive content (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07, with particular attention to 0:55).
Regarding claim 29, JUWL teaches the hologram display system of Claim 24, as above.
JUWL further teaches that the second instructions further cause a progression of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See screenshots above: JUWL Interactive Hologram Hd, 0:25-1:07).
Claim(s) 1, 3-11, and 21-29 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hen (German Pub. No. DE 10 2015 217 889 A1; hereinafter – “Hen’889”). All citations to Hen’889 are directed toward the English machine translation of the German document, provided as a reference.
Regarding claim 1, Hen’889 teaches a hologram display system comprising:
a hologram apparatus including a sheet (102) folded along preformed creases into a frustum structure configured to be actuated between a compressed state and an uncompressed state, the frustum structure having a base section and a top section connected by four side sections, the frustum structure, in the compressed state, having a height that is less than the height of the frustum structure in the uncompressed state (See e.g. Figs. 1, 5, 12, and 15-21; Paragraphs 0050-0051, and 0072-0077); and
first instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to:
receive, from a server, holographic interactive content that is related to the hologram apparatus, the holographic interactive content including second instructions that specify how an appearance of the holographic interactive content is to change based on user interaction (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087);
display, on a screen of the consumer device, the holographic interactive content (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078),
detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078), and
change an appearance of at least a portion of the holographic interactive content based on the detected interaction as specified by the second instructions (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078, e.g. Paragraph 0071: “Via the haptic interaction with the object (holograph) 100, the user can interact with the holographically displayed content. The object 100 may be rotated on the touch screen and/or moved to/reciprocal arbitrarily as shown in FIGS. 13 and 14. The software generates the hologram depending on the position of the object 100 on the touchscreen. Depending on the programming, various visual or auditory parameters which can be influenced can be bound to the position of the object 100 on the touchscreen or the type of haptic interaction. Depending on the programming, different interactions with the hologram may be possible. Application-specific browser or native apps can be created by means of the software described.”), the change in appearance corresponding to at least one of rotating, panning, zooming in/out, enlarging, or changing colors of the at least the portion of the holographic interactive content (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078).
Regarding claim 3, Hen’889 teaches the hologram display system of Claim 1, as above.
Hen’889 further teaches additional instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website to display the holographic interactive content in a web browser; or access a content server to display the holographic interactive content in a media player or an application (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087).
Regarding claim 4, Hen’889 teaches the hologram display system of Claim 3, as above.
Hen’889 further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the content server using the electronic address (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087).
Regarding claim 5, Hen’889 teaches the hologram display system of Claim 1, as above.
Hen’889 further teaches that the detection of the interaction is via capacitance sensing of the screen of the consumer device (See e.g. Figs. 1-21; Paragraphs 0011-0012, 0017-0018, 0020, 0050, 0053, 0064-0065, 0068-0069, 0076, and 0079).
Regarding claim 6, Hen’889 teaches the hologram display system of Claim 5, as above.
Hen’889 further teaches that the capacitance sensing is related to interaction with the mobile hologram apparatus (See e.g. Figs. 1-21; Paragraphs 0011-0012, 0017-0018, 0020, 0050, 0053, 0064-0065, 0068-0069, 0076, and 0079).
Regarding claim 7, Hen’889 teaches the hologram display system of Claim 5, as above.
Hen’889 further teaches that the capacitance sensing is related to interaction with the screen of the consumer device (See e.g. Figs. 1-21; Paragraphs 0011-0012, 0017-0018, 0020, 0050, 0053, 0064-0065, 0068-0069, 0076, and 0079).
Regarding claim 8, Hen’889 teaches the hologram display system of Claim 5, as above.
Hen’889 further teaches that the detection of the interaction is via image recognition performed using a camera of the consumer device (See e.g. Figs. 1-21; Paragraphs 0011-0012, 0017-0018, 0020, 0050, 0053, 0064-0065, 0068-0069, 0076, and 0079).
Regarding claim 9, Hen’889 teaches the hologram display system of Claim 1, as above.
Hen’889 further teaches that the instructions specify how the holographic interactive content is to be changed based on detected interaction (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078).
Regarding claim 10, Hen’889 teaches the hologram display system of Claim 9, as above.
Hen’889 further teaches that the second instructions further cause the consumer device to navigate to a webpage based on the detected interaction with the holographic interactive content (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087).
Regarding claim 11, Hen’889 teaches the hologram display system of Claim 9, as above.
Hen’889 further teaches that the instructions cause a play of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078).
Regarding claim 21, Hen’889 teaches the hologram display system of Claim 1, as above.
Hen’889 further teaches that the first instructions are configured to cause the consumer device to display alignment markers on the screen at a location where the hologram apparatus is to be placed (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078).
Regarding claim 22, Hen’889 teaches the hologram display system of Claim 1, as above.
Hen’889 further teaches that the first instructions are configured to cause the consumer device to: track the interaction with the at least one of the holographic interactive content or the hologram apparatus; and transmit at least one message to the server indicative of the tracked interaction (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, 0078, and 0082-0087).
Regarding claim 23, Hen’889 teaches the hologram display system of Claim 22, as above.
Hen’889 further teaches that the tracked interaction includes at least one of a number of times the holographic interactive content was viewed, a date/time the holographic interactive content was viewed, a type of the interaction, or an indication that the holographic interactive content was used to navigate to a corresponding webpage (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, 0078, and 0082-0087).
Regarding claim 24, Hen’889 teaches a hologram display system comprising:
a hologram apparatus (102) including a frustum structure having a base section and a top section connected by at least three side sections (See e.g. Figs. 1, 5, 12, and 15-21; Paragraphs 0050-0051, and 0072-0077); and
first instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to:
receive, from a server, holographic interactive content that is related to the hologram apparatus, the holographic interactive content including second instructions that specify how an appearance of the holographic interactive content is to change based on user interaction (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087);
display, on a screen of the consumer device, the holographic interactive content (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078),
detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078), and
change an appearance of at least a portion of the holographic interactive content based on the detected interaction as specified by the second instructions (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078, e.g. Paragraph 0071: “Via the haptic interaction with the object (holograph) 100, the user can interact with the holographically displayed content. The object 100 may be rotated on the touch screen and/or moved to/reciprocal arbitrarily as shown in FIGS. 13 and 14. The software generates the hologram depending on the position of the object 100 on the touchscreen. Depending on the programming, various visual or auditory parameters which can be influenced can be bound to the position of the object 100 on the touchscreen or the type of haptic interaction. Depending on the programming, different interactions with the hologram may be possible. Application-specific browser or native apps can be created by means of the software described.”), the change in appearance corresponding to at least one of rotating, panning, zooming in/out, enlarging, or changing colors of the at least the portion of the holographic interactive content (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078).
Regarding claim 25, Hen’889 teaches the hologram display system of Claim 24, as above.
Hen’889 further teaches additional first instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website of the server to display the holographic interactive content in a web browser; or access the server to display the holographic interactive content in a media player or an application (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087).
Regarding claim 26, Hen’889 teaches the hologram display system of Claim 25, as above.
Hen’889 further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional first instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the server using the electronic address (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087).
Regarding claim 27, Hen’889 teaches the hologram display system of Claim 24, as above.
Hen’889 further teaches that the detection of the interaction is via capacitance sensing of the screen of the consumer device (See e.g. Figs. 1-21; Paragraphs 0011-0012, 0017-0018, 0020, 0050, 0053, 0064-0065, 0068-0069, 0076, and 0079).
Regarding claim 28, Hen’889 teaches the hologram display system of Claim 24, as above.
Hen’889 further teaches that the second instructions further cause the consumer device to navigate to a webpage based on the detected interaction with the holographic interactive content (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087).
Regarding claim 29, Hen’889 teaches the hologram display system of Claim 24, as above.
Hen’889 further teaches that the instructions cause a play of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078)
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 3-11, and 21-29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cornford (U.S. PG-Pub No. 2015/0338674) in view of Hen’889.
Regarding claim 1, Cornford teaches a hologram display system comprising:
a hologram apparatus including a sheet folded along preformed creases into a frustum structure configured to be actuated between a compressed state and an uncompressed state, the frustum structure having a base section and a top section connected by four side sections, the frustum structure, in the compressed state, having a height that is less than the height of the frustum structure in the uncompressed state (See e.g. Figs. 1-12; Paragraphs 0031-0033); and
instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to:
display, on a screen of the consumer device, holographic interactive content that is related to the hologram apparatus (See e.g. Figs. 10-12; Paragraphs 0014-0016),
detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See e.g. Figs. 10-12; Paragraphs 0014-0016), and
change the display of at least a portion of the holographic interactive content based on the detected interaction (See e.g. Figs. 10-12; Paragraphs 0014-0016: “The power and electronics of the smart device may also be used to operate automatic light attenuation, sound and other electronic functions applied to the device to enhance the Q3D experiences. A software program operating on the smart device is used to identify, select, center and split 2D images that are displayed on the smart device to generate Q3D experiences with the display. These Q3D experiences that appear to be in the interior of the display are best viewed horizontally from a side perspective and from any side of the polygon display that may be rotated to enhance the Q3D experiences shown in FIGS. 11A and 11B. The software also functions to split 2D images into sets of mirror images that equal the number of facets of the display polygon and orients these at 45 degrees to the rectangular orientation of the smart device screen to optimize the Q3D image size experience”).
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Nevertheless, Cornford fails to explicitly disclose that the first instructions cause the device to receive, from a server, holographic interactive content that is related to the hologram apparatus, the holographic interactive content including second instructions that specify how an appearance of the holographic interactive content is to change based on user interaction and change an appearance of at least a portion of the holographic interactive content based on the detected interaction as specified by the second instructions, the change in appearance corresponding to at least one of rotating, panning, zooming in/out, enlarging, or changing colors of the at least the portion of the holographic interactive content.
However, Hen’889 teaches a method for generating a hologram for presenting media content in a pyramid-shaped object comprising first instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to: receive, from a server, holographic interactive content that is related to the hologram apparatus, the holographic interactive content including second instructions that specify how an appearance of the holographic interactive content is to change based on user interaction (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087); display, on a screen of the consumer device, the holographic interactive content, detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078), and change an appearance of at least a portion of the holographic interactive content based on the detected interaction as specified by the second instructions (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078, e.g. Paragraph 0071: “Via the haptic interaction with the object (holograph) 100, the user can interact with the holographically displayed content. The object 100 may be rotated on the touch screen and/or moved to/reciprocal arbitrarily as shown in FIGS. 13 and 14. The software generates the hologram depending on the position of the object 100 on the touchscreen. Depending on the programming, various visual or auditory parameters which can be influenced can be bound to the position of the object 100 on the touchscreen or the type of haptic interaction. Depending on the programming, different interactions with the hologram may be possible. Application-specific browser or native apps can be created by means of the software described.”), the change in appearance corresponding to at least one of rotating, panning, zooming in/out, enlarging, or changing colors of the at least the portion of the holographic interactive content (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078).
Hen’889 teaches these instructions including receiving content from a server and changing an appearance of the content based on a detected interaction in order to “provide an interactive, space-saving, and cost-effective alternative and make holograms a large user market (e.g., because of cost effective production for smartphone users and/or tablet users)” (Paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hologram display system of Cornford with the instructions of Hen’889 in order to “provide an interactive, space-saving, and cost-effective alternative and make holograms a large user market (e.g., because of cost effective production for smartphone users and/or tablet users),” as taught by Hen’889 (Paragraph 0026). Moreover, such a modification merely amounts to a matter of ornamentation in changing the design of a graphic displayed, and it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (See MPEP 2144.04).
Regarding claim 3, Cornford in view of Hen’889 teaches the hologram display system of Claim 1, as above.
Cornford further teaches additional instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website to display the holographic interactive content in a web browser; or access a content server to display the holographic interactive content in a media player or an application (See e.g. Figs. 10-12; Paragraphs 0014-0016).
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Regarding claim 4, Cornford in view of Hen’889 teaches the hologram display system of Claim 3, as above.
Cornford further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the content server using the electronic address (See e.g. Figs. 10-12; Paragraphs 0014-0016: “The software also functions to split 2D images into sets of mirror images that equal the number of facets of the display polygon and orients these at 45 degrees to the rectangular orientation of the smart device screen to optimize the Q3D image size experience”).
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Regarding claim 5, Cornford in view of Hen’889 teaches the hologram display system of Claim 1, as above.
Cornford fails to explicitly disclose that the detection of the interaction is via capacitance sensing of the screen of the consumer device.
However, Hen’889 further teaches that the detection of the interaction is via capacitance sensing of the screen of the consumer device (See e.g. Figs. 1-21; Paragraphs 0011-0012, 0017-0018, 0020, 0050, 0053, 0064-0065, 0068-0069, 0076, and 0079).
Hen’889 teaches this detection in order to “provide an interactive, space-saving, and cost-effective alternative and make holograms a large user market (e.g., because of cost effective production for smartphone users and/or tablet users)” (Paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hologram display system of Cornford with the detection of Hen’889 in order to “provide an interactive, space-saving, and cost-effective alternative and make holograms a large user market (e.g., because of cost effective production for smartphone users and/or tablet users),” as taught by Hen’889 (Paragraph 0026).
Regarding claim 6, Cornford in view of Hen’889 teaches the hologram display system of Claim 5, as above.
Hen’889 further teaches that the capacitance sensing is related to interaction with the mobile hologram apparatus (See e.g. Figs. 1-21; Paragraphs 0011-0012, 0017-0018, 0020, 0050, 0053, 0064-0065, 0068-0069, 0076, and 0079).
Regarding claim 7, Cornford in view of Hen’889 teaches the hologram display system of Claim 5, as above.
Hen’889 further teaches that the capacitance sensing is related to interaction with the screen of the consumer device (See e.g. Figs. 1-21; Paragraphs 0011-0012, 0017-0018, 0020, 0050, 0053, 0064-0065, 0068-0069, 0076, and 0079).
Regarding claim 8, Cornford in view of Hen’889 teaches the hologram display system of Claim 5, as above.
Hen’889 further teaches that the detection of the interaction is via image recognition performed using a camera of the consumer device (See e.g. Figs. 1-21; Paragraphs 0011-0012, 0017-0018, 0020, 0050, 0053, 0064-0065, 0068-0069, 0076, and 0079).
Regarding claim 9, Cornford in view of Hen’889 teaches the hologram display system of Claim 1, as above.
Cornford further teaches that the instructions specify how the holographic interactive content is to be changed based on detected interaction (See e.g. Figs. 10-12; Paragraphs 0014-0016).
Additionally, Hen’889 further teaches that the instructions specify how the holographic interactive content is to be changed based on detected interaction (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078).
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Regarding claim 10, Cornford in view of Hen’889 teaches the hologram display system of Claim 9, as above.
Cornford further teaches that the second instructions further cause the consumer device to navigate to a webpage based on the detected interaction with the holographic interactive content (See e.g. Figs. 10-12; Paragraphs 0014-0016).
Additionally, Hen’889 further teaches that the second instructions further cause the consumer device to navigate to a webpage based on the detected interaction with the holographic interactive content (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087).
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Regarding claim 11, Cornford in view of Hen’889 teaches the hologram display system of Claim 9, as above.
Cornford further teaches that the instructions cause a play of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See e.g. Figs. 10-12; Paragraphs 0014-0016.
Additionally, Hen’889 further teaches that the instructions cause a play of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078).
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Regarding claim 21, Cornford in view of Hen’889 teaches the hologram display system of Claim 1, as above.
Cornford further teaches that the first instructions are configured to cause the consumer device to display alignment markers on the screen at a location where the hologram apparatus is to be placed (Paragraphs 0005, 0014-0016, 0019, and 0037).
Additionally, Hen’889 further teaches that the first instructions are configured to cause the consumer device to display alignment markers on the screen at a location where the hologram apparatus is to be placed (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078).
Regarding claim 22, Cornford in view of Hen’889 teaches the hologram display system of Claim 1, as above.
Cornford further teaches that the first instructions are configured to cause the consumer device to: track the interaction with the at least one of the holographic interactive content or the hologram apparatus; and transmit at least one message to the server indicative of the tracked interaction (Paragraphs 0014-0016).
Additionally, Hen’889 further teaches that the first instructions are configured to cause the consumer device to: track the interaction with the at least one of the holographic interactive content or the hologram apparatus; and transmit at least one message to the server indicative of the tracked interaction (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, 0078, and 0082-0087).
Regarding claim 23, Cornford in view of Hen’889 teaches the hologram display system of Claim 22, as above.
Cornford further teaches that the tracked interaction includes at least one of a number of times the holographic interactive content was viewed, a date/time the holographic interactive content was viewed, a type of the interaction, or an indication that the holographic interactive content was used to navigate to a corresponding webpage (Paragraphs 0014-0016).
Additionally, Hen’889 further teaches that the tracked interaction includes at least one of a number of times the holographic interactive content was viewed, a date/time the holographic interactive content was viewed, a type of the interaction, or an indication that the holographic interactive content was used to navigate to a corresponding webpage (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, 0078, and 0082-0087).
Regarding claim 24, Cornford teaches a hologram display system comprising:
a hologram apparatus including a frustum structure having a base section and a top section connected by at least three side sections(See e.g. Figs. 1-12; Paragraphs 0031-0033); and
instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to:
display, on a screen of the consumer device, holographic interactive content that is related to the hologram apparatus (See e.g. Figs. 10-12; Paragraphs 0014-0016),
detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See e.g. Figs. 10-12; Paragraphs 0014-0016), and
change the display of at least a portion of the holographic interactive content based on the detected interaction (See e.g. Figs. 10-12; Paragraphs 0014-0016: “The power and electronics of the smart device may also be used to operate automatic light attenuation, sound and other electronic functions applied to the device to enhance the Q3D experiences. A software program operating on the smart device is used to identify, select, center and split 2D images that are displayed on the smart device to generate Q3D experiences with the display. These Q3D experiences that appear to be in the interior of the display are best viewed horizontally from a side perspective and from any side of the polygon display that may be rotated to enhance the Q3D experiences shown in FIGS. 11A and 11B. The software also functions to split 2D images into sets of mirror images that equal the number of facets of the display polygon and orients these at 45 degrees to the rectangular orientation of the smart device screen to optimize the Q3D image size experience”).
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Nevertheless, Cornford fails to explicitly disclose that the first instructions cause the device to receive, from a server, holographic interactive content that is related to the hologram apparatus, the holographic interactive content including second instructions that specify how an appearance of the holographic interactive content is to change based on user interaction and change an appearance of at least a portion of the holographic interactive content based on the detected interaction as specified by the second instructions, the change in appearance corresponding to at least one of rotating, panning, zooming in/out, enlarging, or changing colors of the at least the portion of the holographic interactive content.
However, Hen’889 teaches a method for generating a hologram for presenting media content in a pyramid-shaped object comprising first instructions stored in a memory of a consumer device, which when executed, cause a processor of the consumer device to: receive, from a server, holographic interactive content that is related to the hologram apparatus, the holographic interactive content including second instructions that specify how an appearance of the holographic interactive content is to change based on user interaction (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087); display, on a screen of the consumer device, the holographic interactive content, detect interaction with at least one of the holographic interactive content or the hologram apparatus after the hologram apparatus is placed on the screen of the consumer device (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078), and change an appearance of at least a portion of the holographic interactive content based on the detected interaction as specified by the second instructions (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078, e.g. Paragraph 0071: “Via the haptic interaction with the object (holograph) 100, the user can interact with the holographically displayed content. The object 100 may be rotated on the touch screen and/or moved to/reciprocal arbitrarily as shown in FIGS. 13 and 14. The software generates the hologram depending on the position of the object 100 on the touchscreen. Depending on the programming, various visual or auditory parameters which can be influenced can be bound to the position of the object 100 on the touchscreen or the type of haptic interaction. Depending on the programming, different interactions with the hologram may be possible. Application-specific browser or native apps can be created by means of the software described.”), the change in appearance corresponding to at least one of rotating, panning, zooming in/out, enlarging, or changing colors of the at least the portion of the holographic interactive content (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078).
Hen’889 teaches these instructions including receiving content from a server and changing an appearance of the content based on a detected interaction in order to “provide an interactive, space-saving, and cost-effective alternative and make holograms a large user market (e.g., because of cost effective production for smartphone users and/or tablet users)” (Paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hologram display system of Cornford with the instructions of Hen’889 in order to “provide an interactive, space-saving, and cost-effective alternative and make holograms a large user market (e.g., because of cost effective production for smartphone users and/or tablet users),” as taught by Hen’889 (Paragraph 0026). Moreover, such a modification merely amounts to a matter of ornamentation in changing the design of a graphic displayed, and it has been held that matters relating to ornamentation only which have no mechanical function cannot be relied upon to patentably distinguish the claimed invention from the prior art, In re Seid, 161 F.2d 229, 73 USPQ 431 (CCPA 1947) (See MPEP 2144.04).
Regarding claim 25, Cornford in view of Hen’889 teaches the hologram display system of Claim 24, as above.
Cornford further teaches additional first instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website of the server to display the holographic interactive content in a web browser; or access the server to display the holographic interactive content in a media player or an application (See e.g. Figs. 10-12; Paragraphs 0014-0016).
Additionally, Hen’889 further teaches additional first instructions stored in the memory device, which when executed, cause the processor to at least one of: access a website of the server to display the holographic interactive content in a web browser; or access the server to display the holographic interactive content in a media player or an application (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087).
Regarding claim 26, Cornford in view of Hen’889 teaches the hologram display system of Claim 25, as above.
Cornford further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional first instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the server using the electronic address (See e.g. Figs. 10-12; Paragraphs 0014-0016).
Additionally, Hen’889 further teaches that the hologram apparatus includes at least one of an identifier or a code, further comprising additional first instructions stored in the memory device, which when executed, cause the processor to: read the at least one of the identifier or the code to determine an electronic address, and access the at least one of the website or the server using the electronic address (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087).
Regarding claim 27, Cornford in view of Hen’889 teaches the hologram display system of Claim 24, as above.
Cornford fails to explicitly disclose that the detection of the interaction is via capacitance sensing of the screen of the consumer device.
However, Hen’889 further teaches that the detection of the interaction is via capacitance sensing of the screen of the consumer device (See e.g. Figs. 1-21; Paragraphs 0011-0012, 0017-0018, 0020, 0050, 0053, 0064-0065, 0068-0069, 0076, and 0079).
Hen’889 teaches this detection in order to “provide an interactive, space-saving, and cost-effective alternative and make holograms a large user market (e.g., because of cost effective production for smartphone users and/or tablet users)” (Paragraph 0026).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the hologram display system of Cornford with the detection of Hen’889 in order to “provide an interactive, space-saving, and cost-effective alternative and make holograms a large user market (e.g., because of cost effective production for smartphone users and/or tablet users),” as taught by Hen’889 (Paragraph 0026).
Regarding claim 28, Cornford in view of Hen’889 teaches the hologram display system of Claim 24, as above.
Cornford further teaches that the second instructions further cause the consumer device to navigate to a webpage based on the detected interaction with the holographic interactive content (See e.g. Figs. 10-12; Paragraphs 0014-0016).
Additionally, Hen’889 further teaches that the second instructions further cause the consumer device to navigate to a webpage based on the detected interaction with the holographic interactive content (See e.g. Figs. 1-11 and 13-14; Paragraphs 0054-0056, 0071, and 0082-0087).
Regarding claim 29, Cornford in view of Hen’889 teaches the hologram display system of Claim 24, as above.
Cornford further teaches that the instructions cause a play of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See e.g. Figs. 10-12; Paragraphs 0014-0016.
Additionally, Hen’889 further teaches that the instructions cause a play of the holographic interactive content to be at least one of stopped, paused, fast-forwarded, or rewound (See e.g. Figs. 1-11 and 13-14; Paragraphs 0015-0016, 0021, 0054-0056, 0070-0071, and 0078)
Additionally, Examiner notes that the limitations to the method of displaying are directed to an intended use of the claimed apparatus. It has been held that "[A]pparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). Furthermore, a claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim. Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987). In the instant case, Cornford teaches the hologram display structure provided with a smartphone having software designed to interact with the structure, which satisfies all of the structural limitations of the claim. As such, the recitation of the intended use of the apparatus does not differentiate the claim from the prior art, and Cornford anticipates the claim.
Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hen, JUWL, Hen’889, or Cornford in view of Hen’889, as applied to claim 1 above, and further in view of Ward (U.S. Patent No. 6,497,601).
Regarding claim 2, Hen, JUWL, Hen’889, and Cornford in view of Hen’889 each teaches the hologram display system of Claim 1, as above.
Hen’889 further teaches that the structure is an elastic structure configured to cause the frustum structure to self-actuate from the compressed state to the uncompressed state (See e.g. Figs. 1, 5, 12, and 15-21; Paragraphs 0050-0051, and 0072-0077).
Cornford further teaches that the structure is an elastic structure configured to cause the frustum structure to self-actuate from the compressed state to the uncompressed state (Paragraphs 0012-0013, 0030, and 0034).
Hen, JUWL, Cornford, and Hen’889 fail to explicitly disclose that the hologram apparatus further includes an elastic band positioned about the base section of the frustum structure at the preformed creases that are located at respective junctions between the base section and each of the side sections, and configured to cause the frustum structure to self-actuate from the compressed state to the uncompressed state.
However, Ward teaches a folding three dimensional construction comprising a sheet folded along preformed creases into a structure having a base section (155) and a top section (15) connected by side sections (50, 105), and an elastic band (195, 210, 215, 230, 235, 250) positioned about the base of the structure at preformed creases that are located at respective junctions between the base section and each of the side sections (See e.g. Figs. 3-4, 6-7, and 12; C. 5, L. 24-56: “The fourth tensioning portion 250 is joined at an attaching edge 255 to the bottom edge 175 of the square back side 155 and includes a fourth means 260 for attaching a tensioning means 210. A second tensioning means 265 is provided” — Examiner notes that the tensioning means (“elastic band”) is provided to be connected to tensioning portions located at edges (“creases”) between the back side (“base section”) and the first and second sides (“side section”), thus reading on the broadest reasonable interpretation of the claim language).
Ward teaches this elastic band positioned about the base of the structure at preformed creases to provide “a construction that can be readily collapsed into a flattened square for ease of transport and storage” and “is easily erected from its flat storage shape without undue skill or complex instructions” (C. 2, L. 13-24).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was filed to modify the mobile hologram apparatus of Hen, JUWL, Hen’889, or Cornford with the elastic band positioned about the base of the structure at preformed creases taught by Ward to provide “a construction that can be readily collapsed into a flattened square for ease of transport and storage” and “is easily erected from its flat storage shape without undue skill or complex instructions,” as in Ward (C. 2, L. 13-24), and since it has been held that a mere rearrangement of element without modification of the operation of the device involves only routine skill in the art. In re Japiske, 86 USPQ 70 (CCPA 1950).
Response to Arguments
Applicant's arguments, see pages 7-9, filed 08/01/2022, regarding the 35 U.S.C. 102 rejection of claim 1 in view of Hen and the 35 U.S.C. 102 rejection of claim 1 in view of JUWL have been fully considered but they are not persuasive.
Applicant argues that “In contrast to the above-features of the present Claim 1, Hen and JUWL discloser holographic content that is displayed according to a video” and “Hen and JUWL collectively fail to disclose changing an appearance of at least one portion of the holographic interactive content based on detected user interaction, as recited in present independent Claim 1.” However, Examiner respectfully disagrees.
Specifically, contrary to Applicant’s assertion, Hen and JUWL do not disclose that the holographic content is a static video which is unresponsive to a user’s touch. Rather, Hen and JUWL explicitly teach in e.g. the description of “Interactive Hologram” at Interaction that “Real time interaction is possible due to special sensors tracking the position of the pyramid. Changes of color, size or form of the hologram result. Infinite solutions can be programmed.” Moreover, in the description of the video JUWL Interactive Hologram HD, Hen and JUWL state that “Moving the pyramid on the touchscreen allows the user to interact with the hologram in real time. Adapt color, shape, size and more.”
Furthermore, Applicant agrees that “Hen and JUWL disclose that a location of the holographic content is moved on a smartphone screen to correspond to movement of the holographic apparatus.” Even if this movement were the only interaction with the holographic content, such movement would still read on the broadest reasonable interpretation of the claimed changing of appearance, as it corresponds to a rotation and panning of the content and the claims explicitly state that “the change in appearance corresponding to at least one of rotating, panning, zooming in/out, enlarging, or changing colors of the at least the portion of the holographic interactive content.”
Additionally, at 0:55 of the video JUWL Interactive Hologram HD, Hen and JUWL teach interacting with a QR code or text message in order to change the content displayed on the screen. Thus, Hen and JUWL teach an additional interaction leading to a change in appearance of the content.
Thus, JUWL clearly teaches changing the appearance of at least one portion of the holographic interactive content in response to interaction from a user, and JUWL anticipates the claimed limitations in question.
Nevertheless, Examiner submits reference Hen’889. Applicant’s arguments, see pages 7-9, filed 08/01/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 in view of Hen and JUWL are additionally moot upon further consideration, and a new ground(s) of rejection made in view of Hen’889, as necessitated by Applicant’s amendments and detailed above.
Applicant’s arguments, see pages 7-9, filed 08/01/2022, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102 in view of Cornford have been fully considered but are moot upon further consideration, and a new ground(s) of rejection made in view of Cornford and Hen’889, as necessitated by Applicant’s amendments and detailed above.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Nicholas R Pasko whose telephone number is (571)270-1876. The examiner can normally be reached M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Kraig can be reached on 571-272-8660. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Nicholas R. Pasko
Primary Examiner
Art Unit 2896



/Nicholas R. Pasko/Primary Examiner, Art Unit 2896